Citation Nr: 0304067	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed low sperm 
count, including as due to the exposure to herbicides.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from August 1958 to May 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in January 1997.  

The Board remanded this matter to the RO for additional 
development of the record in June 1999.  

In a July 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective on December 26, 1995.  

In a May 2002 rating decision, the RO assigned an increased 
rating of 70 percent for the service-connected PTSD, 
effective on March 7, 2001 and granted service connection and 
assigned a 20 percent rating for diabetes mellitus.  

The RO also assigned a total compensation rating based on 
individual unemployability, effective on March 7, 2001.  




FINDINGS OF FACT

1.  During service, the veteran was reported to have had a 
low sperm count.  

2.  No competent evidence has been presented to show that the 
veteran has a current sperm count disability due to any event 
in service.  



CONCLUSION OF LAW

The veteran is not shown to have a sperm count disability due 
to herbicide exposure or other disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim for 
service connection for a claimed low sperm count as a result 
of exposure to herbicides.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002). 


II.  Service Connection for a Claimed Low Sperm Count
as a Result of Exposure to Herbicides

A.  Factual Background

A careful review of service medical records dated in April 
1967 shows that the veteran reported undergoing urological 
testing and sperm count by a private physician located in 
Anniston, Alabama.  

The service department records show that the veteran's 
military occupation while serving in the Republic of Vietnam 
from August 1965 to July 1966 was with chemical operations.  

The testimony of the veteran at a hearing in January 1997 was 
to the effect that the medical testing done in 1967 indicated 
that he had a low sperm count.  It was the veteran's 
contention that exposure to Agent Orange had adversely 
affected him.  

In a May 2002 rating decision, the RO granted service 
connection for diabetes associated with herbicide exposure.  


B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  In this case, the Board presumes the 
veteran to have been in sound condition at the time of entry.  

Service connection may be granted for specified diseases 
based on inservice exposure to Agent Orange on a presumptive 
basis, or on a direct basis when there is competent evidence 
linking a current disease to such exposure.  Brock v. Brown, 
10 Vet App 155 (1997).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 2002) and 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda (PCT); 
Prostate cancer; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); and Soft-tissue 
sarcoma.

38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, PCT, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval or air service.  38 U.S.C.A. §§ 1113, 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran's service medical records are negative for 
manifestations of any of these disabilities.  Other than the 
evidence for the service-connected diabetes mellitus, the 
post-service medical records do not reveal the presence of 
any of these disabilities.  A disability involving sperm 
count is not a condition that may be service-connected on a 
presumptive basis under the provisions of 38 C.F.R. 
§ 3.309(e).  

While the veteran contends that his exposure to Agent Orange 
in service is what caused a low sperm count, his statement 
alone is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

A review of the record shows that the veteran reportedly was 
found to have a low sperm count in service in 1967.  However, 
the veteran's post-service medical records do not show any 
treatment for a disability involving his sperm count.  The 
veteran has submitted no evidence to show that he is 
currently suffering from related disability.  

Here, the Board notes that the claims folder contains neither 
medical evidence of current disability manifested by a low 
sperm count, nor medical evidence of a link between a current 
disability manifested by a low sperm count and an incident of 
service-i.e., exposure to herbicides.   

Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  A low sperm count in and of itself is 
not a disability for VA compensation purposes, even though it 
may be considered a risk factor in the development of certain 
diseases.  In the absence of proof of present disability, 
there can be no valid claim.  See 38 U.S.C.A. § 1110.  

VA's duty to assist the veteran in accordance with provisions 
of the newly enacted "Veterans Claims Assistance Act of 2000" 
requires that an examination of the veteran be conducted 
where there is competent evidence of current disability or 
persistent or recurrent symptoms of disability.  
38 U.S.C.A. § 5103A.  It is the veteran's burden to produce 
competent evidence to shown that he currently suffers from a 
sperm count disability.  



ORDER

Service connection for a low sperm count is denied.  




	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

